Detailed Action

1. This Office Action is submitted in response to the RCE/Amendment filed 11-26-2020, wherein claims 20, 22, 31 and 34-36 have been canceled; claim 18 has been amended, and new claims 38-43 have been added. Claims 18, 19, 21, 23-30 and 38-43 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. New claims 41-43 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification does not reasonably provide enablement for any person skilled in the art to generate an oscillating motion between a tip of the cantilever of an atomic force microscope and the surface of a sample by deforming at least a part of the cantilever to bring the tip of the cantilever in contact with the surface of the sample for a tip-sample interaction, where the deforming of the cantilever is performed by a piezoelectric device or an electrothermal device that is a part of the cantilever, as stated in the limitations of new claim 40.
The applicant’s published specification provides a detailed description at [0074] regarding the use of coatings deposited on the cantilever for deflection of the cantilever due to photothermal actuation (note Figure 8. On the other hand the use of piezoelectric or electrothermal actuation is only briefly stated in the summary section of the applicant’s published specification, and at [0058] and [0093]-[0097].
a part of the cantilever.  
Thus, the applicant’s published specification contains no detailed description regarding deflecting or deforming the cantilever with either a piezoelectric device or an electrothermal device nor how said devices are a part of the cantilever. 
Thus absent a description of this limitation, the examiner concludes that the specification does not contain clear, concise, and exact terms that would enable any person skilled in the art to make and use the invention, as described in new claim 41.
As a result, claim 41 will not be further examined herein, until the issues described in the § 112 rejection above have been addressed.	
Allowable Subject Matter

3. Claims 18, 19, 21, 23-30 and 38-40 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses an atomic force microscope (AFM) that includes a cantilever that acts as a sensor after being initially actuated, wherein a piezoelectric actuator is used to generate an initial deflection/oscillating motion (deforming) between the probe/tip of the cantilever without tip-sample interaction with the surface of the sample; recording this initial deflection of the cantilever as a first background signal as a function of time; extracting a tip-sample interaction as a second function of time from the first signal, by subtracting the background signal as a function of time; determining a peak force from the extracted tip-sample interaction; comparing the peak force to a predetermined setpoint force to determine an error signal; generating a control signal from the error signal; and actuating a z-actuator using the control signal to maintain the peak force at the predetermined setpoint 
	5. Claim 18 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the claimed atomic force microscope described above that, also includes using a cantilever having an actuation coating and a detection coating, where each of the coatings is made of a different material and each of the coatings is arranged at a different location on the cantilever.
	6. Claims 19, 21, 23-30 and 38-40 are allowed by virtue of their dependency upon allowed claim 18. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

PJ
January 15, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881